DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Böning (US 20100189558) in view of Jungmann (DE 102017108100) (this is in the same family as US 20200056504 so text references past this will be made to the US reference, as it is an equivalent English translation).
Regarding claim 1, Böning discloses a turbocharger (title) comprising a turbine comprising a turbine wheel housed in a turbine case (Fig. 2, item 28 shows the case and 24 shows the wheel) and a compressor comprising a compressor wheel housed in a compressor case (Fig. 3, item 50 shows the case and item 26 shows the wheel) a bearing case coupling the compressor case to the turbine case. the bearing case coupled to the turbine case (Fig. 2, item 14 shows the case) via a fastener extending from a compressor flange side of the bearing case into the turbine case and through the bearing case. Figure 2 shows that the bolt (32) ends at the compressor end of the bearing case (14) and passes through it all the way into the turbine case (28). However, Böning does not explicitly disclose a water jacket positioned within the bearing case with the claimed structure. 
Böning and Jungmann are analogous prior art because both describe turbocharger structures. Jungmann teaches the use of a water jacket (Fig. 6, item 22) and a plurality of extending portions forming recesses therebetween (Fig. 6, items 11 and 12) and extending outward from an outer edge of an annular portion (Figure 6, items 11 and 12 show the extending portions extending from an outer edge of an annular portion (Annotated Figure 6, item 100)) where a transition between the outer edge of the annular portion and the plurality of extending portions is flush (Annotated Figure 6 shows fillets 23 on the extending portions, which serve to make the extending portions flush with both the top edge and side edge of item 100). While items 11 and 12 do in fact connect to a radial outer side of the bearing casing, as they have to supply the water, they do not connect to the outer portion (can be axially outer) that directly connects to the turbine casing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cooling jacket of Jungmann into the system of Böning because the cooling jacket of Jungmann provides increased cooling that increases the service life of the bearing section (Par. 0009). The extending portions 11 and 12 of Jungmann would go to the radially outer sides of the bearing casing and Böning shows the fasteners being on the outside of the casing, meaning that in order to avoid interference between the two parts, the fastener would be between the two extensions.

    PNG
    media_image1.png
    436
    539
    media_image1.png
    Greyscale

Annotated Figure 6
Regarding claim 2, Böning in view of Jungmann teaches the fastener is one of a plurality of fasteners arranged around a circumference of the turbine case. each of the plurality of fasteners extending from the compressor flange side of the bearing case into the turbine case and through the bearing case (Böning Paragraph 0034 states that there can be more than one fastener and the rejection from claim 1 discusses the structure related to the casings).
Regarding claim 3, Böning in view of Jungmann teaches the plurality of fasteners is positioned adjacent to the recesses (As shown in Jungmann, recess are formed between items 11 and 12 and in the recesses of 15. Any fasteners would be positioned adjacent or in the area of those recesses), however it does not explicitly teach each of the plurality of fasteners is positioned between a different pair of adjacent extending portions of the plurality of extending portions. Böning describes that multiple fasteners can be used but does not choose the specific number along with the design choices needed for implementation of the water jacket. When choosing the number of fasteners for Böning in view of Jungmann, one of ordinary skill in the art could be motivated to choose two symmetrical fasteners so as to not interfere with the inlet and outlet 11 and 12 of Jungmann, which would place the fasteners in between different adjacent pairs of projections. It would have been an obvious matter of design choice to choose the design stated above since the applicant has not disclosed that the fasteners being in between different adjacent projection pairs solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with multiple fasteners between adjacent pairs.
Regarding claim 9, Böning in view of Jungmann teaches the limitations as set forth in claim 1 above and that the turbine wheel is coupled to the compressor wheel via a shaft extending through the bearing case (Böning Figure 2, item 22), and wherein the fastener extends through the bearing case parallel to the shaft (Figure 2 shows the fastener being parallel to the shaft).
Regarding claim 10, Böning in view of Jungmann teaches the water jacket comprises a flower shape (The claims and specification do not describe a flower shape so because the recess 15 creates forms that look like petals, the jacket provides a flower shape) wherein a first set of points of the water jacket extends radially outward from the annular portion and a second set of points of the water jacket extends radially inward and wherein the first point of the first set of points alternates with a second point of the second set of points (A set only requires at least two points so as the recesses 15 and 16 of Jungmann provide radially inner points, any of the points not on the recesses provide radially outer points, and the points alternate, the limitations are met).
Regarding claim 12, Böning discloses A radial turbocharger (title), comprising: a turbine case housing a turbine wheel (Fig. 2, item 28 shows the case and 24 shows the wheel); a compressor case housing a compressor wheel (Fig. 3, item 50 shows the case and item 26 shows the wheel), the compressor wheel mechanically coupled to the turbine wheel via a shaft (Figure 2, item 22); and a bearing case coupling the compressor case to the turbine case (Figure 2, item 14), wherein the bearing case is coupled to the turbine case via a plurality of fasteners (fig. 2, item 32, Paragraph 0034 states there can be more than one), the plurality of fasteners extending parallel to the shaft from a compressor flange side of the bearing case (Figure 2 shows the fastener being parallel to the shaft).
However, Böning does not disclose a water jacket or water cooling for the bearing case. Böning and Jungmann are analogous prior art because both describe turbocharger structures. Jungmann teaches the use of a water jacket (Fig. 6, item 22) with the water jacket extending radially inward at a plurality of instances to an outer edge of an annular portion of the water jacket (Annotated Figure 6 shows an annular portion 100 an the direction of the outer edge is not defined, so the outer edge includes the recesses 15 and 16) wherein the plurality of instances are respectively adjacent to the plurality of fasteners (Figure 6, item 15 shows radial inward recesses, which would be near and thereby adjacent any fasteners). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cooling jacket of Jungmann into the system of Böning because the cooling jacket of Jungmann provides increased cooling that increases the service life of the bearing section (Par. 0009).
Regarding claim 13, Böning in view of Jungmann teaches that the turbine case is non-actively cooled (Jungmann Figure 1 shows the water jacket inside the bearing case so it would not be actively cooling the turbine case).
Regarding claim 14, Böning in view of Jungmann teaches that the portions of the water jacket respectively adjacent to the plurality of fasteners correspond to an annular portion of the water jacket, the annular portion surrounding a portion of the shaft (Jungmann Figure 6 shows that the portions are part of an annular portion of the water jacket and Figure 1 shows it surrounding a shaft).
Regarding claim 15, Böning in view of Jungmann teaches the claimed invention except for having exactly eight fasteners. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have eight fasteners, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, Böning discloses A vehicle (the vehicle is in the preamble and is not recited in the body of the claim, so Böning discloses this), comprising: a turbocharger (title) comprising a turbocharger case housing a turbine wheel (Fig. 2, item 28 shows the case and 24 shows the wheel) rotationally coupled to a compressor wheel (Figure 2, item 26), the turbocharger case comprising: a compressor case (Fig. 3, item 50 shows the case); a turbine case (Fig. 2, item 28 shows the case); and a bearing case extending between the compressor case and the turbine case (Fig. 2, item 14 shows the bearing case), the bearing case secured to the turbine case via a plurality of fasteners extending to a compressor flange side of the bearing case (fig. 2, item 32, Paragraph 0034 states there can be more than one). However, it does not explicitly disclose the bearing case cooled at least by a water jacket housed therein, where the water jacket comprises a flower shape to accommodate a plurality of holes for the plurality of fasteners to pass through and wherein the flower shape is formed by a first set of points of the water jacket extends radially outward from the annular portion and a second set of points of the water jacket extends radially inward and wherein the first point of the first set of points alternates with a second point of the second set of points.
Böning and Jungmann are analogous prior art because both describe turbocharger structures. Jungmann teaches the use of a water jacket (Fig. 6, item 22) where the water jacket comprises a flower shape to accommodate a plurality of holes for the plurality of fasteners to pass through (the claims and specification do not describe a flower shape so because the recess 15 creates forms that look like petals, the jacket provides a flower shape) and wherein the flower shape is formed by a first set of points of the water jacket extends radially outward from the annular portion and a second set of points of the water jacket extends radially inward and wherein the first point of the first set of points alternates with a second point of the second set of points (A set only requires at least two points so as the recesses 15 and 16 of Jungmann provide radially inner points, any of the points not on the recesses provide radially outer points, and the points alternate, the limitations are met). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the cooling jacket of Jungmann into the system of Böning because the cooling jacket of Jungmann provides increased cooling that increases the service life of the bearing section (Par. 0009).
Regarding claim 17, Böning in view of Jungmann teaches the turbine case is configured to be cooled only through thermal conductivity with contacting parts or natural air convection and not through water cooling or other forced convection (Jungmann Figure 1 shows the water jacket inside the bearing case so it would not be actively cooling the turbine case).
Regarding claim 18, Böning in view of Jungmann teaches the plurality of extending portions form recesses therebetween (Figure 6, item 15 shows radial inward recesses, which would be near and thereby adjacent any fasteners).
Regarding claim 19, Böning in view of Jungmann teaches the plurality of fasteners is positioned adjacent to the recesses (Figure 6, item 15 shows radial inward recesses, which would be near and thereby adjacent any fasteners).

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Böning (US 20100189558) in view of Jungmann (DE 102017108100) as applied to claim 1 above, and further in view of Rylance (US 20170081970).
Regarding claim 4, Böning in view of Jungmann teaches the limitations of claim 1 as set forth in the above 103 rejection. However, it does not explicitly teach that the turbine wheel has a diameter equal to or greater than 150 mm. Böning in view of Jungmann and Rylance are analogous prior art because both describe turbocharger systems. Rylance states that the rotational speed of the turbine wheel is size dependent (Par. 0026), meaning that the size of the turbine wheel is a result effective variable and can be chosen to fulfil a desired turbine speed and specific design limits. As Böning in view of Jungmann does not describe the dimensions of the turbine wheel, one of ordinary skill in the art would have to choose a turbine wheel size to use. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the turbine wheel have a diameter of 150 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Böning in view of Jungmann and further in view of Rylance teaches the turbocharger system is free of a heat shield (The claim does not specify what is being considered a heat shield and the prior art does not discuss the use of an insulation member or heat shield, so the prior art does not have a heat shield).
Regarding claim 6, Böning in view of Jungmann and further in view of Rylance teaches the turbine case comprises a vaneless turbine nozzle, the turbine being free of a turbine nozzle ring (Böning Fig. 2 shows no vane in the turbine case and Fig. 3 shows no vane in the compressor case).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Böning (US 20100189558) in view of Jungmann (DE 102017108100) and further in view of Rylance (US 20170081970) as applied to claim 4 above, and further in view of Horsley (US 20160363129).
Regarding claim 7, Böning in view of Jungmann and further in view of Rylance teaches the limitations of claim 4, but does not explicitly teach the types of bearings used. Böning in view of Jungmann and further in view of Rylance and Horsley are analogous prior art becaue both describe compressor and turbocharger structures. Böning shows multiple bearings being used in Figure 2, but does not explicitly describe the types of bearings used. Thereby, one of ordinary skill in the art would be required to select the types of bearings to be used. Horsley teaches that journal and thrust bearings are conventionally used in turbochargers to support shafts (Par. 0004). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a thrust bearing in the shaft supporting system of Böning as the bearing closest to the compressor case because the use of it is conventional and known in the art and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 8, Böning in view of Jungmann further in view of Rylance and further in view of Horsley teaches the limitations of claim 7, but does not explicitly teach the use and location of the journal bearing cartridge. Böning in view of Jungmann and further in view of Rylance and Horsley are analogous prior art becaue both describe compressor and turbocharger structures. Böning shows multiple bearings being used in Figure 2, but does not explicitly describe the types of bearings used. Thereby, one of ordinary skill in the art would be required to select the types of bearings to be used. Horsley teaches that journal and thrust bearings are conventionally used in turbochargers to support shafts (Par. 0004). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a journal bearing in the shaft supporting system of Böning as the bearing closest to the turbine case because the use of it is conventional and known in the art and combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Böning (US 20100189558) in view of Jungmann (DE 102017108100) as applied to claim 16 above, and further in view of Tombers (US 6499969).
Regarding claim 20, Böning in view of Jungmann teaches the limitations as set forth in the above 103 rejection. However, it does not explicitly describe the turbocharger being used with a diesel engine in a locomotive. Böning in view of Jungmann and Tombers are analogous prior art because both describe the use of turbochargers. Böning describes the turbocharger as an exhaust gas turbocharger (Par. 0002) but does not describe the specific system it is to be used in. Tombers teaches the use of a turbocharger used in a locomotive with exhaust gas from a diesel engine (Col. 2, lines 9-21). Because both describe exhaust gas turbochargers, the turbocharger of Böning in view of Jungmann would provide predictable results in the locomotive diesel engine orientation of Tombers. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the turbocharger of Böning in view of Jungmann and place it in the diesel locomotive of Tombers because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Response to Arguments
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive. The remarks were mainly focused on how the previously presented prior art does not show the newly amended limitations in the claims. The examiner disagrees and updated rejections are presented above.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745